Citation Nr: 1720535	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right arm and shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for disability characterized by bilateral arm numbness and loss of strength.

6.  Entitlement to service connection for a bilateral hand condition.

7.  Entitlement to service connection for a bilateral wrist condition.  

8.  Entitlement to service connection for bilateral radiculopathy of the upper and lower extremities.  

9.  Entitlement to service connection for bilateral neuropathy of the upper and lower extremities.

10.  Entitlement to service connection for arthritis. 


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to August 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2010 rating decisions denying service connection for right arm and shoulder condition by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and July 2011 rating decision of the VA RO in Guaynabo, Puerto Rico denying all other disabilities on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right arm and shoulder disability; a left shoulder disability; a cervical spine disability; a lumbar spine disability; bilateral arm numbness and loss of strength; bilateral hand condition; bilateral wrist condition; bilateral radiculopathy of the upper and lower extremities; bilateral neuropathy of the upper and lower extremities; and, arthritis.  

The Veteran indicated that his disabilities resulted from an in-service accident, in which he fell during a training exercise simulating a gas chamber filled with smoke, landing on his upper extremities.  He reported that numerous other soldiers fell on top of him during the accident, and that when he regained consciousness he was in pain, and sent for medical evaluation.  The Veteran is competent to report in-service incidents, and symptomatology that he experienced.  The Board notes that the Veteran discussed this in-service incident in private treatment records in September 2006, prior to filing his claims for service connection in 2008 and 2010.  

The Veteran's service treatment records appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See August 2010 Memorandum Formal Finding on the Unavailability of Records.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, there are medical records which discuss symptoms or the presence of the disabilities on appeal.  September 2006 private treatment notes show the Veteran reported persistent pain and inability to throw a ball with his right arm since the reported in-service event in 1956, and assessment was of right shoulder tendinosis, possible cuff tear, and history of old internal derangement of the right shoulder.  August 2010 magnetic resonance imaging (MRI) of the right shoulder indicates that there was a rotator cuff tear due to an old injury.  April 2010 cervical spine imaging showed multifactorial degenerative disc disease, spondylitic changes and retrolisthesis.  Private chiropractic records from August 2010 include cervical X-rays interpreted as showing degeneration, loss of curvature, narrowing of cervical disc spacing, spondylosis, and fusion at C4-C5 and C5-C6 vertebrae.  The chiropractor considered that there was evidence of extreme trauma from 40 to more than 50 years earlier, and leading to weakness in the arms.  May 2009 lumbar spine imaging showed lumbar lordosis straightening compatible with paravertebral muscle spasm, and degenerative lumbar spondylosis with degenerative discogenic disease.  June 2010 private imaging of the lumbar spine showed spinal canal stenosis, posterolateral bulging disc, and diffuse intervertebral disc desiccation.  June 2009 imaging of the bilateral hands showed degenerative changes of the first metacarpophalangeal joints, and imaging of the bilateral wrists showed degenerative changes of the first carpometacarpal joint spaces bilaterally, and ossification suspicious for an old avulsion fracture versus a secondary ossification center.  October 2006 imaging of the wrist showed moderate degenerative changes of the left, first carpometacarpal joint, and of the right ossicle.  June 2009 imaging of the bilateral elbow revealed bilateral spurs in the choroid and olecranon processes of the ulnas.

September 2010 private examination by Dr. N. Ortiz indicated that there was deterioration and limited motion of the shoulders, numbness of the arms, pain, stiffness, spasms, fatigue, numbness associated with the lumbar spine and upper and lower extremities; pain, spasms and limited range of motion for the cervical spine; degenerative changes of the hands and wrist, first metacarpalphalangeal joint and first carpametacarpal joint.  Dr. Ortiz considered the reported accident in service, and concluded that it impacted the Veteran's hands and arm then transferred to his neck and back, causing chronic inflammatory changes with subsequent degenerative problems, loss of alignment and loss of curvature, causing disc herniation and bulging, such that radiculopathy and neuropathy "could also be present," and it was more probable than not the Veteran had arthritis of his shoulders, hand, wrist, neck, and back secondary to his incident in service.  The Board finds that this opinion is too conclusory with limited rationale to support a nexus; however, it suggests the possibility of a nexus.  

The Veteran has not yet been afforded VA examinations for his claimed disabilities, and he specifically requested examination in his March 2012 substantive appeal.  The Board finds that remand for VA examination is necessary to determine the nature and etiology of each of the claimed disabilities.  In particular, the Board is unclear whether the Veteran's symptoms of arm numbness and loss of strength are part and parcel of his claim for right or left shoulder disability, or bilateral upper extremity radiculopathy, or bilateral upper extremity neuropathy, and whether the Veteran's claim for arthritis is part and parcel of his separately claimed disabilities.  It would be helpful for an examiner to distinguish the disabilities at issue, and whether or not they are at least as likely as not due to the reported in-service incident, presuming credibility for the purposes of providing a nexus opinion.  In addition, considering the medical evidence of record, in the event that any diagnosed lumbar or cervical spine disability is considered related to service, the examiner should opine as to whether any diagnosed bilateral upper or lower extremity radiculopathy or neuropathy is (i) caused by or (ii) permanently worsened by the cervical or lumbar spine disability.  

In addition, while on remand, any VA treatment records since October 2006 should be requested and associated with the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and associate with the record all available outstanding VA treatment records since October 2006 pertaining to the Veteran.  Specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.

2.  Following the receipt of any available outstanding VA records, schedule the Veteran for VA examination(s) to determine the nature and etiology of the Veteran's claimed right shoulder and arm condition, left shoulder condition, cervical spine disability, lumbar spine disability, bilateral arm numbness, bilateral hand condition, bilateral wrist condition, bilateral upper and lower extremity radiculopathy, bilateral upper and lower extremity neuropathy, and arthritis.  The examiner must be provided access to the claims folder, to include VBMS and Virtual VA records.

Following the examination, and consideration of all pertinent medical history, and complaints, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that:

(a) any diagnosed right shoulder and arm condition is related to service or any incident therein; 

(b) any diagnosed left shoulder condition is related to service or any incident therein;

(c) any diagnosed cervical spine disability is related to service or any incident therein;

(d) any diagnosed lumbar spine disability is related to service or any incident therein;

(e) any diagnosed bilateral arm numbness is related to service or any incident therein;

(f)  any diagnosed bilateral hand condition is related to service or any incident therein;

(g) any diagnosed bilateral wrist condition is related to service or any incident therein;

(h) any diagnosed bilateral upper or lower extremity radiculopathy is related to service or any incident therein, or in the event the lumbar or cervical spine are related to service, opine whether any diagnosed bilateral upper or lower extremity radiculopathy is (i) caused by or (ii) aggravated (permanently worsened) by the lumbar or cervical spine;

(i) any diagnosed bilateral upper or lower extremity neuropathy is related to service or any incident therein, or in the event the lumbar or cervical spine are related to service, opine whether any diagnosed bilateral upper or lower extremity neuropathy is (i) caused by or (ii) aggravated (permanently worsened) by the lumbar or cervical spine

(j) any diagnosed arthritis is related to service or any incident therein.

(k) For each disability, the examiner should provide a complete rationale for all opinions expressed, taking into consideration the Veteran's reports of in-service injury and symptomatology since service.  For purposes of providing an opinion, the Veteran's reports of the in-service injury should be considered credible.

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.

4.  Then, readjudicate the issues on appeal.  If any benefit on appeal is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




